Citation Nr: 9909609	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for impotency and bilateral groin pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant performed active service from July 1945 to 
November 1946.  In December 1993, he filed a claim for 
compensation under 38 U.S.C.A. § 1151 (West 1991) for 
impotency and bilateral groin pain resulting from an April 
1992 transurethral resection of the prostate.  He also 
underwent a similar procedure in June 1993, and subsequently 
asserted his claimed impotency and bilateral groin pain as a 
direct result of these surgeries.  This matter comes to the 
Board of Veterans' Appeals (Board) from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Denver 
Regional Office (RO) which denied the claim.  


REMAND

The appellant contends that he received additional disability 
as the result of surgical procedures in April 1992 and June 
1993, performed at the Denver VA Medical Center (MC).  The 
law governing claims for compensation benefits under 
38 U.S.C.A. § 1151 has, in recent years, been the subject of 
extensive litigation that has significantly altered the 
analysis required in adjudication of such claims.  In 
pertinent part, section 1151 provided that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or death, disability compensation was 
to be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  See 38 C.F.R. 
§ 3.358 (1991) (the implementing regulation interpreted 
section 1151 to encompass only additional disability 
resulting from VA negligence or accidents occurring during 
treatment).  

In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), the 
U.S. Supreme Court held that the VA interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability resulting from VA negligence or accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of fault 
on the part of VA.  The Supreme Court determined that the 
then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), 
was inconsistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury' s 
natural progression, occurring after the date of treatment.  
[citation omitted]  VA action is not the cause of the 
disability in those situations.")  

In summary, the Supreme Court found that the language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.  In a January 
1995 opinion, the Attorney General of the United States held 
that, as to the full extent to which § 1151 benefits were 
authorized under Gardner, the Supreme Court intended to 
recognize only a narrow exclusion to the no fault rule, 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment.  

On March 16, 1995, VA published amended regulations in 
conformance with the Gardner decision, removing from 
subsection (c)(3) of 38 C.F.R. § 3.358 the "fault" 
requirement struck down by the Supreme Court.  Section 
3.358(c)(1) now provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  Section 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment,  or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective on October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change is not applicable 
to a claim, such as the appellant's, filed before October 1, 
1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997) 
(holding that claims for benefits under 38 U.S.C.A. § 1151, 
filed before October 1, 1997 must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date).  

While the October 1, 1997 amendment to 38 U.S.C.A. § 1151 
does not govern the appellant's claim, two substantially 
different versions of the law do apply to the claim during 
the pendency of the appeal.  The first version is the law at 
the time of the initial application that had not yet been 
interpreted by the Supreme Court in Gardner.  The second 
version is the law as interpreted by the Supreme Court in 
Gardner and implemented by VA in the amended 38 C.F.R. 
§ 3.358(c)(3).  

When the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's claims for benefits 
under 38 U.S.C.A. § 1151 must be fully adjudicated under both 
the new and the old criteria to determine which version is 
most favorable.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (before Board addresses a question not yet addressed 
by the RO, it must consider whether appellant had adequate 
notice of the need and an opportunity to submit evidence or 
argument, and whether, in their absence, claimant is 
prejudiced).  

By May 1995 rating decision, the RO denied the claim.  As 
reflected in the August 1995 statement of the case, 
apparently the RO decided the claim with reference only to 
paragraphs (a) and (b) of 38 C.F.R. § 3.358, but without 
reference to the remainder of section 3.358.  It does not 
appear, therefore, that the claim was evaluated under either 
the first or the second versions of the law applicable to the 
claim.  Under Karnas, Bernard, and DeSousa, the RO should 
have evaluated the evidence in light of both versions of the 
law and then applied the version most beneficial to the 
appellant.  The Board cannot adjudicate in the first instance 
the application of either version of the law to the facts in 
this case.  

Therefore, the case is REMANDED for the following 
development:

The RO should again review the record and 
adjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
impotency and bilateral groin pain.  The 
RO should apply the facts of this case to 
both versions of the law set forth in the 
discussion above.  Once both analyses are 
complete, the RO should apply the version 
of the law most beneficial to the 
appellant.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order. 



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


